DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-10 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 2/24/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2/24/2020 is withdrawn.  Claims 5-9, directed to a non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
“a heat source unit” in claim 1;
“a heating unit” in claim 1;
“a first heat exchanging unit” in claim 1;
“a second heat exchanging unit” in claim 1;
“a flow path selection unit” in claim 1;
“a input unit” in claim 4;
“a storage unit” in claim 4;
“a control unit” in claim 4;
“a display unit” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
After reviewing the specification:

“a heating unit” appears to be drawn to a radiator, a fan coil, a hot water floor heater, or known equivalents, per paragraph [0042];
“a first heat exchanging unit” appears to be drawn to a water heat exchanger, or known equivalents, per paragraph [0032];
“a second heat exchanging unit” appears to be drawn to a coil heat exchanger, or known equivalents, per paragraph [0032];
“a flow path selection unit” appears to be drawn to a three way valve, or known equivalents, per paragraph [0031];
“a input unit” appears to be drawn to an input of binary ON/OFF commands that can be selected, or known equivalents, per paragraph [0053]);
“a storage unit” appears to be drawn to a semiconductor memory, or known equivalents, per paragraph [0050];
“a control unit” appears to be drawn to a microcomputer, or known equivalents, per paragraph [0050];
“a display unit” appears to be drawn to a display which has characters or pictures, or a light emitting portion, or known equivalents, per paragraph [0077].

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art of record when considered as a whole, either alone or in combination, does not anticipate or render obvious:
An air conditioning apparatus configured to perform heating and hot water supply, the air conditioning apparatus comprising: a heat source unit configured to operate as a heat source of a first refrigerant; a heating unit placed in a room and configured to perform heating by circulating a second refrigerant; a refrigerant indoor unit configured to receive the first refrigerant from the heat source unit and perform air conditioning of the room; and a hot water unit configured to heat the second refrigerant by circulating the first refrigerant and generate hot water by circulating the second refrigerant, the hot water unit comprising: a hot water storage tank; a first heat exchanging unit configured to exchange heat between the first refrigerant and the second refrigerant; a second heat exchanging unit configured to exchange heat between the second refrigerant and water in the hot water storage tank; and a flow path selection unit configured to select from two available options including (i) the second heat exchanging unit and the first heat exchanging unit forming a circulation passage and (ii) the heating unit and the first heat exchanging unit forming a circulation passage,Atty. Docket No. 129J_013_TN Date: December 6, 2020 wherein when the heating unit is operating and when a request for hot water in the hot water storage tank occurs, the flow path selection unit is configured to select the second heat exchanging unit and the first heat exchanging unit forming the circulation passage, and the refrigerant indoor unit is configured to start heating.
Tamaki as modified teaches a general structure and control of the claimed invention, however, lacks a specific teaching regarding the flow path selection in claim 1:
a flow path selection unit configured to select from two available options including (i) the second heat exchanging unit and the first heat exchanging unit forming a circulation passage and (ii) the heating unit and the first heat exchanging unit forming a circulation passage,Atty. Docket No. 129J_013_TN Date: December 6, 2020 wherein when the heating unit is operating and when a request for hot water in the hot water storage tank occurs, the flow path selection unit is configured to select the second heat exchanging unit and the first heat exchanging unit forming the circulation passage, and the refrigerant indoor unit is configured to start heating.
Thus, the modification would not be obvious, and the independent claim would not be obvious to modify the prior art structures to have the claimed invention without improper hindsight of independent claim 1, with dependent claims therefrom are considered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAEL N BABAA/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763